DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 02/09/2022 and 05/24/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are directed to a method (claim 1), a system (claim 8), and an apparatus (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites continuously collecting transaction data associated with a plurality of users, wherein each user of the plurality of users is coupled to the payment system for collecting the transaction data, and wherein each user has a corresponding application for participating in transactions; generating, for a user, a set of transaction incentives to be applied to current or future transactions to be conducted using a payment instrument associated with the user; storing the set of transaction incentives; identifying a geo-location of the user; determining a likelihood of the user engaging in a transaction with a merchant at a merchant device of the merchant; based at least in part on at least one of the geo-location or the likelihood of the user engaging in the transaction, selecting at least one transaction incentive of the set of transaction incentives to be applied to the transaction; processing a payment for the transaction using the payment instrument, wherein the at least one transaction incentive is applied to the transaction; and indicate at least one of the transaction and the at least one transaction incentive applied.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for collecting user data, selecting a transaction incentive based on location of the user or the likelihood of the user engaging in the transaction, and processing a payment and applying the transaction incentive, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a payment system with a database and a user device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a payment system; a database; continuously collecting and storing data; a respective user device that is communicatively coupled to the payment system for collecting the transaction data; the respective user device of each user has a corresponding application installed thereon; a user device communicatively coupled to the payment system; storing data in the database of the payment system; identifying a geo-location of the user device; and updating a user interface presented via the corresponding application installed on the user device; and memories having computer-readable instructions and processors configured to execute the instructions to perform claimed functions are recited at a high-level or generality (i.e., as a generic computer network performing generic computer functions of collecting and storing data, generating and storing an incentive, identifying a geo-location, determining a likelihood of a transaction, selecting an incentive, processing a payment in which an incentive is applied, and updating a user interface) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 7, 9, 14, 16, and 20 simply further describes the technological environment.  Dependent claims 3-6, 10-13, and 17-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120290389 A1 (“Greenough”) in view of US 20130073859 A1 (“Carlson”).
Regarding claim 1, Greenough discloses a method comprising (see at least FIG. 2.): 
continuously collecting (The analysis of transaction history is performed on a periodic basis by the matching server by accessing the payment server, such as on a weekly or monthly period. As such, this is considered an off-line process that is performed periodically by the system. Data relating to the transactions involving relevant retailers may be pulled from the payment platform transaction database and stored locally on the matching process server computer.  See at least [0032].  See also [0030].  System including a server computer performs analysis.  See at least [0028] and FIG. 1, System 100 including server 108.) and 
storing, by a payment system and in a database, transaction data associated with a plurality of users (Data relating to the transactions involving relevant retailers may be pulled from the payment platform transaction database and stored locally on the matching process server computer.  See at least [0032].  Multiple users and multiple mobile devices.  See at least [0007], and see also [0029]-[0030].  Transaction information for the user is stored in a transactions database within a datastore coupled to a payment server.  See at least [0027].), 
wherein each user of the plurality of users is associated with a respective user device that is communicatively coupled to the payment system for collecting the transaction data (Mobile device coupled to a communication network and in communication with servers.  See at least [0023] and FIG. 1, Mobile Device 102 in communication with servers via Network 110.  Multiple users and multiple mobile devices.  See at least [0007], and see also [0029]-[0030].  A user of a client device maintains accounts managed over the network, such as online banking and electronic credit/debit card services.  See at least [0027].  Data relating to the transactions involving relevant retailers may be pulled from the payment platform transaction database and stored locally on the matching process server computer.  See at least [0032].  The Examiner interprets the payment system, as depicted in FIG. 1, Servers 104, 106, and 108 in communication via Network 110, as a payment system for collecting transaction data.), and 
wherein the respective user device of each user has a corresponding application for participating in transactions (In-application process executed on the mobile client device includes an electronic certificate displayed in display area of the client device. Such an electronic certificate may be redeemed directly by the user selecting the appropriate selection command button displayed on the client device. In this case, the certificate represents the purchase or pre-purchase of goods or services provided by the user. A payment account maintained or coordinated by the client device service provider may be used to facilitate the transfer of funds between the user payment account and the retailer.  See at least [0052] and FIG. 7A.); 
generating, for a user having a user device communicatively coupled to the payment system, a set of transaction incentives to be applied to current or future transactions to be conducted using a payment instrument associated with the user; storing the set of transaction incentives in the payment system (The result set of the offer generation that embodies the listed offers that is served to the user client device from matching server is typically displayed through a graphical user interface (GUI) displayed on the client mobile device.  See at least [0047]-[0048] and FIG. 5A.  The display window lists a number of matched offers listing the vendor and any offer messages provided by the vendor. These listed offers represent the offers matched to the user's present location and past transactions with these vendors. The individual offer display areas may include items related to the offer, such as vendor name, logo, address, and the like, along with the ad or coupon message. The offer display can also indicate the approximate distance between the user and the vendor, along with a directional indicator (e.g., compass) that shows the direction to the user.  See at least [0048] and FIG. 5A.  See also [0028] and [0035]-[0036].  User of a client device is assumed to maintain one or more commercial accounts for accessing money including bank accounts, credit card accounts, debit card accounts, financial accounts, etc.  See at least [0027].  Payment account used to facilitate transfer of funds between user and retailer.  See at least [0052].  The Examiner interprets the listed offers displayed on the user client device as the set of transaction incentives being stored on the user client device.); 
identifying a geo-location of the user device of the user (The matching process determines the current geographic location of the user.  See at least [0034] and FIG. 2, step 204.  One or more of the method acts may be performed in a different order relative to the other.  See at least [0029] and FIG. 2.); 
determining data associated with the user engaging in a transaction with a merchant at a merchant device of the merchant (The matching process analyzes information related to a user's past transaction history with regard to one or more vendors in order to match current offers provided by these vendors who are within a certain distance of the current location of the user as determined by the location-aware capabilities of client device. In this manner, the user is provided with timely coupons or ad messages from vendors who are within a close proximity to the user, and with whom the user has a past transaction history. This ostensibly limits the transmission of solicitations to users who have a proven or bona fide interest in receiving these messages.  See at least [0028].  Transactions may be made by users can be via point of sale terminal at a retailer.  See at least [0051] and [0030].); 
based at least in part on at least one of the geo-location of the user device or the likelihood of the user engaging in the transaction, selecting at least one transaction incentive of the set of transaction incentives to be applied to the transaction (an example display of matched offers based on a user's location and transaction history, under an embodiment. The main GUI display area includes a number of separate display elements that can include a current location of the user, along with other information, such as time, user name, and so on. The display window also lists a number of matched offers listing the vendor and any offer messages provided by the vendor. These listed offers represent the offers matched to the user's present location and past transactions with these vendors. The individual offer display areas may include items related to the offer, such as vendor name, logo, address, and the like, along with the ad or coupon message. The offer display can also indicate the approximate distance between the user and the vendor, along with a directional indicator (e.g., compass) that shows the direction to the user.  See at least [0048] and FIG. 5A.  An offer may be applied to a transaction.  See at least [0052] and FIG. 7A.); 
processing a payment for the transaction using the payment instrument, wherein the at least one transaction incentive is applied to the transaction (For an in-app embodiment, an electronic certificate is displayed in display area of the client device. Such an electronic certificate may be redeemed directly by the user selecting the appropriate selection command button displayed on the client device. In this case, the certificate represents the purchase or pre-purchase of goods or services provided by the user. A payment account maintained or coordinated by the client device service provider may be used to facilitate the transfer of funds between the user payment account and the retailer.  See at least [0052] and FIG. 7A, Purchase Button 704 to redeem Offer 702 and FIG. 7B, “Thank you for purchasing” confirmation message 706.); and 
updating a user interface presented via the corresponding application on the user device to indicate at least one of the transaction and the at least one transaction incentive applied (An example acknowledgment screen displayed through a mobile client device after redemption of an electronic certificate, under an embodiment. The acknowledgement message may be a thank you notice displayed on the client device.  See at least [0052] and FIG. 7B, “Thank you for purchasing” confirmation message 706 displayed under information regarding offer purchased.). 

While Greenough discloses the respective user device of each user has a corresponding application, Greenough does not expressly disclose the corresponding application installed thereon a user device.  Furthermore, while Greenough discloses storing the set of transaction incentives in the payment system, Greenough does not expressly disclose storing is in the database of the system.  Furthermore, while Greenough discloses determining data associated with the user engaging in a transaction with a merchant at a merchant device of the merchant, Greenough does not expressly disclose determining a likelihood of the user engaging in a transaction with a merchant.

However, Carlson discloses the corresponding application installed thereon a user device (A mobile application installed on the mobile phone of the user.  See at least [0062]); 
storing is in the database of the system (Transaction profiles include information such as rewards, received offers, coupons loaded into the accounts of the user.  See at least [0103].  A data warehouse stores transaction profiles.  See at least [0092].  See also [0079] and FIG. 4, Data Warehouse 149 of the system of FIG. 4.); 
determining a likelihood of the user engaging in a transaction with a merchant (Predicting probability of a transaction with a user and merchant occurring.  See at least [0114].).
From the teaching of Carlson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the application of Greenough to be installed on the mobile device of Greenough, using the application installation teaching of Carlson, and to modify the storing of Greenough to store in a database, as taught by Carlson, and to modify the determining of Greenough to determine a likelihood of the user engaging in a transaction with a merchant, as taught by Carlson, in order to improve return on investment for advertisers and merchants (see Carlson at least at [0138]), in order to provide new services and improve existing services for providing offers to customers (see Carlson at least at [0174]), and in order to increase efficiency and effectiveness of the advertising process (see Carlson at least at [0246]).

Regarding claim 3, the combination of Greenough and Carlson disclose the limitations of claim 1, as discussed above, and Greenough further discloses the data associated with the user engaging in the transaction is determined based on user data available to the payment system (The matching process analyzes information related to a user's past transaction history with regard to one or more vendors in order to match current offers provided by these vendors who are within a certain distance of the current location of the user as determined by the location-aware capabilities of client device. In this manner, the user is provided with timely coupons or ad messages from vendors who are within a close proximity to the user, and with whom the user has a past transaction history. This ostensibly limits the transmission of solicitations to users who have a proven or bona fide interest in receiving these messages.  See at least [0028].  Account and transaction information for the user is typically stored in one or more transaction databases within a datastore.  See at least [0027].  See also [0030].).

While Greenough discloses determining data associated with the user determined based on user data available to the payment system, Greenough does not expressly disclose determining the likelihood of the user engaging in the transaction is determined based on user data.

However, Carlson discloses determining the likelihood of the user engaging in the transaction is determined based on user data (The transaction records are analyzed in frequency domain to identify periodic features in spending events. The periodic features in the past transaction records can be used to predict the probability of a time window in which a similar transaction will occur. For example, the analysis of the transaction data can be used to predict when a next transaction having the periodic feature will occur, with which merchant, the probability of a repeated transaction with a certain amount, the probability of exception, the opportunity to provide an advertisement or offer such as a coupon, etc.  See at least [0114].  Transaction records are associated with a user.  See at least [0334] and see also [0100] and [0103].).
From the teaching of Carlson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the determining of Greenough to determine the likelihood of the user engaging in the transaction based on user data, as taught by Carlson, in order to improve return on investment for advertisers and merchants (see Carlson at least at [0138]), in order to provide new services and improve existing services for providing offers to customers (see Carlson at least at [0174]), and in order to increase efficiency and effectiveness of the advertising process (see Carlson at least at [0246]).

Regarding claim 4, the combination of Greenough and Carlson disclose the limitations of claim 3, as discussed above, and Greenough further discloses the user data includes one or more of past transaction history, user social engagement history, and user personal history (The matching process analyzes information related to a user's past transaction history with regard to one or more vendors in order to match current offers provided by these vendors who are within a certain distance of the current location of the user as determined by the location-aware capabilities of client device. In this manner, the user is provided with timely coupons or ad messages from vendors who are within a close proximity to the user, and with whom the user has a past transaction history. This ostensibly limits the transmission of solicitations to users who have a proven or bona fide interest in receiving these messages.  See at least [0028].  Account and transaction information for the user is typically stored in one or more transaction databases within a datastore.  See at least [0027].  See also [0029]-[0030] and [0034].  See also [0046]-[0048].).

Regarding claim 6, the combination of Greenough and Carlson disclose the limitations of claim 1, as discussed above, and Greenough further discloses the set of transaction incentives include one or more of a free item or service, a discount on one or more items that are subject of the transaction, a discount or a promotion for a future transaction between the user and the merchant, or a product or service recommendation (The display window lists a number of matched offers listing the vendor and any offer messages provided by the vendor. These listed offers represent the offers matched to the user's present location and past transactions with these vendors. The individual offer display areas may include items related to the offer, such as vendor name, logo, address, and the like, along with the ad or coupon message. The offer display can also indicate the approximate distance between the user and the vendor, along with a directional indicator (e.g., compass) that shows the direction to the user.  See at least [0048] and FIG. 5A, displaying on a user device offers for transactions with merchants include “Save 10%” and “30% off all Hammers.”).

Regarding claim 7, the combination of Greenough and Carlson disclose the limitations of claim 1, as discussed above, and Greenough further discloses for a particular incentive of the set of incentives, a virtual merchant card representative of the merchant with which the particular incentive is associated is displayed on the user interface, and wherein the virtual merchant card is arranged on the user interface based at least in part on the geo-location of the user device (The display window lists a number of matched offers listing the vendor and any offer messages provided by the vendor. These listed offers represent the offers matched to the user's present location and past transactions with these vendors. The individual offer display areas may include items related to the offer, such as vendor name, logo, address, and the like, along with the ad or coupon message. The offer display can also indicate the approximate distance between the user and the vendor, along with a directional indicator (e.g., compass) that shows the direction to the user.  See at least [0048] and FIG. 5A, displaying vendor and offers via merchant cards on the display, each card displaying merchant name, offer detail, and the approximate distance between the user and the vendor such as “The Home Store 1 mile 30% off all Hammers.  See also FIG. 5B displaying merchant cards with directional compass.  The Examiner notes that in view of the disclosure of the instant application at para. 131 and FIG. 5, the Examiner is interpreting the boxes that contain merchant name, offer information, and directional information, as depicted in FIG. 5A and FIG. 5B of Greenough, as “virtual merchant cards.”).

Claim 8 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And, while Greenough discloses a payment system comprising: one or more memories having computer-readable instructions stored therein; and one or more computers to perform claimed function (See at least [0023]-[0024] and [0055].), Greenough does not expressly disclose processors configured to execute the computer-readable instructions.

However, Carlson discloses processors configured to execute the computer-readable instructions (See at least [0049] and [0079].  See also [0230] and [0380]-[0383] and see also FIG. 7.).
From the teaching of Carlson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the payment system of Greenough to include the processors taught by Carlson, in order to improve return on investment for advertisers and merchants (see Carlson at least at [0138]), in order to provide new services and improve existing services for providing offers to customers (see Carlson at least at [0174]), and in order to increase efficiency and effectiveness of the advertising process (see Carlson at least at [0246]).

Claim 10 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 13 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Greenough discloses one or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors of a payment system, cause the payment system to perform claimed function (See at least [0023]-[0024] and [0055].).

Claim 17 has similar limitations found in claims 3-4 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenough in view of Carlson, and in further view of US 8060449 B1 (“Zhu”).
Regarding claim 2, the combination of Greenough and Carlson disclose the limitations of claim 1, as discussed above.  Greenough does not expressly disclose the payment instrument is a virtual payment card installed on the user device.

However, discloses Zhu discloses the payment instrument is a virtual payment card installed on the user device (A user of the mobile device, for example a wireless communication service subscriber, may wish to have an electronic credit card installed on the mobile device. By conducting over-the-air provisioning operations, an electronic credit card may be installed in the supplementary secure domain in the secure element. If multiple electronic credit cards are installed on the mobile device, there may be multiple supplementary secure domains contained by the secure element, for example one supplementary secure domain for each different electronic credit card and/or transit card. In an embodiment, the secure element and the electronic credit cards stored in the supplementary secure domains may be considered to be components of an electronic wallet on the mobile device.  See at least col. 4, lines 46-67 and see at least FIG. 1, Mobile Device 102 including Secure Element 112.).
From the teaching of Zhu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the payment instrument of Greenough to be a virtual payment card installed on the user device, as taught by Zhu, in order to increase security of personal financial information (see Zhu at least at col. 1, lines 20-35).

Claim 9 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenough in view of Carlson, and in further view of US 20080077487 A1 (“Davis”).
Regarding claim 5, the combination of Greenough and Carlson disclose the limitations of claim 1, as discussed above.  Greenough does not expressly disclose the likelihood of the user engaging in the transaction is determined using a predictive spending model for the user.

However, Davis discloses the likelihood of the user engaging in the transaction is determined using a predictive spending model for the user (Purchase history is used as input for predictive modeling.  The predictive model may be used to determine likelihood of purchase by a consumer of particular products over a time period.  See at least [0081].  See also [0023].  Predictive modeling in this application means using data corresponding to prior events to determine a probability of occurrence of an event during the prior event time period or during some subsequent time period.  See at least [0012].).
From the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Davis by determining a likelihood of the user engaging in the transaction by using a predictive spending model for the user, as taught by Davis, in order to increase volume of purchases for a retailer (see Davis at least at [0021] and [0087]), in order to improve incentives for a customer to purchase products from a retailer that a consumer is likely to purchase (see Davis at least at [0022]), and in order to provide manufacturers with leverage in areas where retailers carry their brand (see Davis at least at [0087]).

Claim 12 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130159086 A1 (“Richard”) discloses a method and system for generating and distributing incentives. An incentive server computer (ISC) receives a user identification from a mobile device that identifies an associated user. The ISC determines the location of the mobile device, and uses the user identification to determine one or more reward programs with which the user has a reward account. For each such reward program, the ISC determines if the location of the mobile device is within a predefined distance of a merchant affiliated with the reward program, and if so then generates a purchase incentive for the user to redeem at the merchant and transmits the purchase incentive to the mobile device. As a result, incentives are provided to those purchasers who are within a predefined proximity to the merchant, and who are more likely to use the incentive since they are already a member of an affiliated reward program.
US 9230260 B2 (“Willaims”) discloses systems and methods are provided to transmit deals, promotions and other manner of advertisements and offers to users of mobile devices that are relevant to the users' current location and intent. Users' current intent includes actions the user is likely to take in the near future, such as, for example, purchase a specific product or service. Users' probable intent is inferred from activities performed by users on their mobile devices such as, for example, user queries relating to products and services. Businesses set up offers that are directed to specific geospatial locations and specific user intent. When a user enters a geospatial location associated with an offer and manifests intent associated with the offer, the offer is transmitted to the user's mobile device.
US 8271327 B2 (“Walker”) discloses a method by which potential buyers are identified includes receiving a description of an item a potential buyer intends to purchase within a particular time, determining a reward for the potential buyer based on intent data, providing the reward to the potential buyer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN E ZEER/Examiner, Art Unit 3694